Status of the Claims
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action for 17/709,097 filled on 03/30/2022
Claims 1 – 11, are currently pending and have been considered below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1 – 11 (method). As such, claims 1 – 11 is/are drawn to one of the statutory categories of invention.  

Step 2A Prong 1: The claims recite an abstract idea of providing interactive data units ( offers and or awards) wherein in based on receiving transaction data , selecting interactive data units based on criteria, present the interactive data unit to user, detect completion of the interactive data unit and update account with the interactive data unit when transaction complete, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Independent claim 1:
providing real-time interactive data units in a user experience, comprising:
(a) retrieving transaction data associated with a potential transaction of a user; 
(b) selecting one or more interactive data units from a plurality of interactive data units based at least in part on (i) the respective criteria associated with each interactive data unit of the plurality of interactive data units, and (ii) the transaction data associated with the potential transaction; 
(c) presenting the one or more interactive data units to the user of the user;
(d) detecting a completion of the potential transaction via one of the one or more interactive data units; and 
(e) altering an account of the user based on information associated with the one of the one or more interactive data unit via which the transaction was completed.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
computer 
one or more computer processors
user device
Regarding at least one computer, one or more computer processors and user device, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);

Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, 
the additional elements of one computer, one or more computer processors and user device are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of at least one computer, one or more computer processors and user device are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of one computer, one or more computer processors and user device are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims 2- 11 which recite substantially similar limitations as each other fail to cure this deficiency and are rejected accordingly. 
Claim 2, wherein (a)-(e) are performed by the one or more computer processors in real-time, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 3, wherein recites, further comprising, prior to (a), receiving, by one or more computer processors, a user request to access a transaction page on a web page from the user device of the user, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 4, recites wherein the transaction data comprises one or more of a web page URL, a transaction amount, a user ID, one or more items in a virtual cart, and wallet information., which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 5, wherein the respective criteria associated with each interactive data unit comprises transaction-specific criteria, which is merely describing data and further defining the abstract idea.
Claim 6, recites wherein the transaction-specific criterial comprises one or more of a web page category, a range of transaction amount, a date of the transaction, and a time of the transaction, which is merely describing data and further defining the abstract idea.
Claim 7, wherein recites wherein the respective criteria associated with each interactive data unit comprises user-specific criteria, which is merely describing data and further defining the abstract idea.
Claim 8, wherein recites wherein the user-specific criteria comprises one or more of target demographic data for eligible users, credit score threshold for eligible users, past purchase behaviors, and share of wallet, which is merely describing data and further defining the abstract idea.
Claim 9, recites wherein the respective criteria associated with each interactive data unit comprises reward-specific criteria, which is merely describing data and further defining the abstract idea.
Claim 10, recites wherein the reward-specific criteria comprises one or more of a reward type and a reward range, which is merely describing data and further defining the abstract idea.
Claim 11, wherein subsequent to (b), auctioning, by the one or more computer processors, a display opportunity of the one or more interactive data units on a web page for the potential transaction, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20170053301 – Khan et al. hereinafter as KHAN 

Regarding Claim 1: 
KHAN discloses:
(a) retrieving, by one or more computer processors(processor, para. 0012), transaction data associated with a potential transaction of a user; (para. 0009)
(b) selecting, by one or more computer processors, one or more interactive data units from a plurality of interactive data units based at least in part on (i) the respective criteria associated with each interactive data unit of the plurality of interactive data units, and (ii) the transaction data associated with the potential transaction; (fig. 3d and para. 0089 and 90)
(c) presenting the one or more interactive data units to the user via a user device of the user; (fig. 3d)
(d) detecting, by one or more computer processors, a completion of the potential transaction via one of the one or more interactive data units; (detection of using a different payment method and receiving rewards based upon that action, fig 3d) 
(e) updating account information of the user based on information associated with the one of the one or more interactive data unit via which the transaction was completed. ( wherein the system will know which promotion was taken advantage of by the user, Para. 0085 – 86 and para. 0119)

KHAN does not explicitly disclose altering an account of the user based on information associated with, however KHAN does disclose of updating information for a particular user in relation to the transaction. (para. 00120) as this would be obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention as this  would enhance the checkout flow to improve for the user. 

Regarding Claim 2: 
KHAN discloses of claim 1:
wherein (a)-(e) are performed by the one or more computer processors in real-time.  (real time, para. 0169)

Regarding Claim 3:
KHAN discloses of claim 1:
further comprising, prior to (a), receiving, by one or more computer processors, a user request to access a transaction page on a web page from the user device of the user.  (fig. 4b, 4C)

Regarding Claim 4:
KHAN discloses of claim 1:
wherein the transaction data comprises one or more of a web page URL(payment method, para. 0084), a transaction amount, (fig. 3D) a user ID, one or more items in a virtual cart,  (basket, para. 0097) and wallet information. (fig. 3D)

Regarding Claim 5:
KHAN discloses of claim 1:
 wherein the respective criteria associated with each interactive data unit comprises transaction-specific criteria.  (para. 0074 and 0075 and para. 0123)

Regarding Claim 6:
KHAN discloses of claim 5:
wherein the transaction-specific criterial comprises one or more of a web page category, a range of transaction amount, a date of the transaction, and a time of the transaction.  (para. 0130)

Regarding Claim 7:
KHAN discloses of claim 1:
wherein the respective criteria associated with each interactive data unit comprises user-specific criteria.  (para. 136 – 140)

Regarding Claim 8:
KHAN discloses of claim 1:
wherein the user-specific criteria comprises one or more of target demographic data for eligible users(para. 0128), credit score threshold for eligible users, past purchase behaviors,( history, para. 0119) and share of wallet.  

Regarding Claim 9:
KHAN discloses of claim 1:
wherein the respective criteria associated with each interactive data unit comprises reward-specific criteria.  (loyalty, para. 0053)

Regarding Claim 10:
KHAN discloses of claim 1:
wherein the reward-specific criteria comprises one or more of a reward type(incentive / promotions para. 0010) and a reward range.  (range amounts criteria, para. 0137)



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20170053301 – Khan et al. hereinafter as KHAN in view of US Patent 11182821 – Wolinsky et al. hereinafter as WOLINSKY

Regarding Claim 11:
KHAN / WOLINSKY discloses 1:
KHAN discloses:
further comprising, subsequent to (b), display opportunity of the one or more interactive data units on a web page for the potential transaction.
KHAN does not disclose:
auctioning, by the one or more computer processors, display opportunity
WOLINSKY teaches:
 auctioning, by the one or more computer processors, display opportunity(auction, RTB col 20 line 45 – 50 )
It would be obvious to one of ordinary skill in the art at the time of before the effective filling date of the claimed invention for KHAN’s method of determining promotions / offers during a checkout process to utilize WOLINSKY’s method of content that determined through auction bidding as this would allow KHAN to improve user utility for relevant audiences ( col 3 line 29 – 40)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                                                                                                                                                                                                                          /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681